Citation Nr: 1625246	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  13-10 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD) due to military sexual trauma (MST).     

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD) due to military sexual trauma (MST). 

3.  Entitlement to service connection for hypertension, to include as secondary to PTSD.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to PTSD.  

[The matter of whether the Board committed clear and unmistakable error (CUE) when, by a decision entered in July 2007, it denied the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) based on military sexual trauma (MST), is the subject of a separate decision.]
REPRESENTATION

Appellant represented by: Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1966 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from February 2009 and September 2010 rating decisions of the New York Regional Office (RO) of the Department of Veterans' Affairs (VA).

The Board notes that the RO initially denied the Veteran's claim in the February 2009 rating decision on the basis of the lack of clear and unmistakable error in an earlier rating decision (presumably a rating decision issued in January 2003 denying service connection for PTSD.  However, because the Veteran perfected an appeal of this decision and the Board subsequently issued a final unappealed denial of this appeal in July 2007, the January 2003 decision could not be subject to a motion for CUE, as it became subsumed by the July 2007 Board decision.  However, in the February 2013 statement of the case, the RO recognized that the Veteran's claim could be construed as a claim to reopen the July 2007 Board decision and proceeded to appropriately adjudicate the Veteran's claim on this basis.  

Additionally, the Veteran's attorney subsequently filed a motion for CUE in the July 2007 Board decision, which is addressed in a separate Board decision.  Consequently, the Veteran was not prejudiced by his claim being initially adjudicated by the RO on an incorrect basis.    

The issues of service connection for posttraumatic stress disorder (PTSD) due to military sexual trauma (MST), hypertension and erectile dysfunction (ED) are  addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed July 2007 Board decision, the claim for service connection for PTSD was denied based on there being no corroborating evidence of the Veteran's reported military sexual trauma.    
 
 2. The evidence added to the record since the July 2007 decision became final relates to an unestablished fact that is necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1. The July 2007 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
 2.  As the evidence received subsequent to the July 2007 Board decision is new and material, the criteria for reopening the claim for service connection for PTSD have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.102, 3.156 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

In April 2008, the Veteran's attorney filed argument that was construed as a request to reopen the Veteran's claim for entitlement to service connection for PTSD (See e.g. the February 2013 statement of the case).

Since the last final denial of the claim by a July 2007 Board decision, evidence added to the record includes additional argument indicating that the Veteran's weight loss during service was a factor that met the requirements of him displaying a behavior change, which in turn could corroborate the occurrence of a sexual assault.  This specific argument concerning the weight loss had not been advanced by the Veteran prior to the July 2007 Board decision.  Given the low standard for reopening claims, the Board finds that argument meets the new and material evidence criteria under 38 C.F.R. § 3.156(a) and the claim for service connection for PTSD is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).   
 

ORDER

New and material evidence having been received; the claim for service connection for PTSD based on MST is reopened.

REMAND

Now that the Veteran's claim for service connection for PTSD has been reopened, it must be adjudicated on the merits.  To date, the RO has not performed such an adjudication subsequent to the July 2007 Board decision.  

In this regard, the RO construed the initial April 2008 correspondence as a claim for CUE and adjudicated it on that basis.  Then in the February 2013 statement of the case, the RO denied reopening of the claim based on a finding that new and material evidence had not been received.  
While the Veteran's attorney is actually seeking to waive AOJ jurisdiction by requesting that the Board reconsider the Veteran's claim in the first instance based on Veteran's Benefits Adminstrations current outreach program applicable to certain previously denied claims for service connection for PTSD based on MST, this program is designed to allow for discretionary reconsideration by the agency of original jurisdiction in the first instance and does not address initial reconsideration by the Board.  See e.g. VAOPGCPREC 3-2012; See also http://www.benefits.va.gov/BENEFITS/factsheets/serviceconnected/MST.pdf, page 3.  

Accordingly, to ensure that the Veteran is not prejudiced, a remand is required so that the AOJ can consider the Veteran's current claim for PTSD on the merits.  

Additionally, as the Veteran's claims for service connection for hypertension and erectile dysfunction are based on these disabilities being secondary to PTSD, they are inextricably intertwined with the PTSD claim and must also be remanded.  On remand, the AOJ should obtain all available records of VA treatment for the Veteran's claimed disabilities.  The AOJ should also ask the Veteran to identify any additional sources of treatment or evaluation he has received for these disabilities and should secure copies of all available records of the treatment or evaluation (which are not already of record) from all sources appropriately identified.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available records of VA treatment or evaluation for PTSD, hypertension and ED, which are not already of record.   Ask the Veteran to identify any additional sources of treatment or evaluation he has received for these disabilities and secure copies of all available records of such treatment or evaluation, which are not already of record, from all sources appropriately identified.  

2.  Conduct any further development deemed necessary in regard to the claims for service connection for PTSD, hypertension and erectile dysfunction.  

3.  Readjuciate the claims.  If any remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


